DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement 

   	As required by M.P.E.P. 609(c), the Applicant's submissions of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

  	Applicant’s Information Disclosure Statement has been received, entered into the record, and considered. See attached form PTO-1449.

	Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s)  17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being  anticipated by  by M. Freda et al (US Publication No.  20200288338 A1 and Freda hereinafter).

   	 Regarding Claim 17, Freda teaches a method of operating an electronic device, comprising: after establishing a radio resource control (RRC) connection (i.e. a WTRU transition to a RRC connected state)  Para [0076] with a first cell   (i.e. first cell)  Para [0004] and entering a connected state  (i.e. transition (e.g., transition often) between a RRC_INACTIVE state and a RRC_CONNECTED state)  Para [0078], 
and entering an inactive state based on detecting an RRC release message  (i.e. transition from the RRC_INACTIVE state to and from the RRC_CONNECTED state  )  Para [0078];   in the inactive state  (i.e. inactive state)  Para [0078], identifying that a service cannot be provided  (i.e. varying quality of service requirements)  Para [0028]; performing   (i.e. perform)  Para [0046] a search until a timer started based on receiving the RRC release message expires  (i.e.  expiration of a timer, reception of a paging message instructing the WTRU to invalidate the received non-default configuration, reselection to a different cell associated with the MN, a measurement-related event whereby one or more SCells become better/worse than another of the one or more 
performing at least one search for a radio access technology (RAT) of a cell that the electronic device has camped-on  (i.e. multiple RATs)  Para [0035]  and search  (i.e. 
performing at least one search for at least a portion of a plurality of RATs (i.e. multiple RATs)  Para [0035]  including a RAT of a cell that the electronic device has camped-on in the inactive state until the timer expires  (i.e. expiration of timer)  Para [0119] – [0120].

Allowable Subject Matter

  	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure [see USPTO Notice of References Cited Form 892]:

Claims 1-16 are allowed over the prior art made of record.

The following is an examiner's statement of reasons for allowance:
  	Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which sets forth in the following:   

The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety.

Thus, prior art of record neither render obvious nor anticipates the combination of claimed elements in light of the specification.

			  		Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 



Communication

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D MIZRAHI whose telephone number is 571- 272-4079.  The examiner can normally be reached on 7:30-3:30 PM (7:30 - 4:30 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone numbers for the organization where this application or proceeding is assigned are (703) 872-9306 for regular communications and for After Final communication.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 



/DIANE D MIZRAHI/           Primary Examiner, Art Unit 2647                                                                                                                                                                                             
Diane.Mizrahi@USPTO.gov